Title: To Thomas Jefferson from Thomas Appleton, 21 March 1807
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Leghorn 21st. March 1807—
                        
                        My last respects were in date of the 15th. of January by the Ship William Bingham, Captn Cunnyngham for
                            Baltimore. by that Vessel I forwarded to the Care of Mr. Christie the Collector—a box of neopolitan macaroni, and a
                            parmesan cheese. I then mention’d I had purchas’d for you about 200. bottles of Montepulciano wine, but I have now
                            increas’d the quantity to 350. which I will forward by the Ship Jane, Captn McCarthy, and to the care of the Collector.
                            It grew on the same grounds as that which I sent you two Years since, and I am assured by the proprietor that it will
                            prove at least equal—As it arriv’d only two days ago, & not having yet receiv’d the amount from florence, and the
                            Vessel leaving the port in the course of the day, obliges me to defer to another opportunity to inform you the cost of it—this wine is convey’d to Leghorn over a hundred miles of land, and as many of water, in thin flasks cover’d with oil &
                            cotton, but I have had it carefully bottled, & seal’d here. I therefore believe it will be deliver’d to you in the most
                            perfect order.
                        My opinion that the elder Mazzei would outive the younger was fortunately erroneous, for Vincenzo Mazzei
                            being Seizd a few days since with a fluxion on the breast, it put an end to his life, and by this means Philip Mazzei
                            comes into an unincumber’d inheritance of 30. to 35,000. dollars. Nature has wonderfully seconded the Views of my friend,
                            for the intention of his cousin was evidently to leave his estate for the benefit of the church, but as he was unable to
                            utter a word during the lasts days of his illness, it falls of legal right into the possession of Philip.—I now enclose to
                            you Sir, the letter of Mr. Barnes to me on the Subject of the payment of the wine 
                  I have the honor &c
                        
                            Th: A
                        
                        
                            N:B. Sent by the Ship Jane, Capt. McCarthy for Baltimore.
                        
                    